DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed October 21, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Applicant argues that the previous combination of applied prior art does not render obvious a formulation having one of the presently claimed poloxamers. While many of the same references are used in the new grounds of rejection set forth below, the new Yuk (US 20150010616) reference teaches other poloxamers as required by the amended claims as detailed below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yuk (US 2015/0010616) in view of Tian et al. (Biomaterials, 2014), Zhang-2014 (Am J Path, 2014) and Fuhrmann et al. (J Cont Rel, 2015).
Yuk discloses biocompatible particles having encapsulated nanoparticles comprising a liposome including a drug therein and comprise a PEO-PPO-PEO (poly(ethylene oxide)-poly(propylene oxide)-poly(ethylene oxide)) copolymer associated on the surface of the liposome with the biocompatible particles able to flexibly control the drug release rate regardless of the solubility of the drug due to increased stability in an aqueous solution (abstract). As shown in figure 2, the PEO-PPO-PEO copolymer forms a shell around the liposome particles. The PEO-PPO-PEO copolymers are known as poloxamer or PLURONIC® and exemplary embodiments of the invention can use, but are not limited to, poloxamer 68, poloxamer 127, poloxamer 188, poloxamer 237, poloxamer 338 or poloxamer 407 (¶ [0056]). Poloxamers F-68 and F127 (PLURONIC ® F68 corresponds to poloxamer 188 while PLURONIC® F127 corresponds to poloxamer 407) were used in examples 1 – 6 (¶¶ [00786] – [0096]). The drug that can be encapsulated includes insoluble drugs, water soluble drugs, proteins drug or antibodies (¶ [0036]). 
The coating of exosomes with poloxamer is not disclosed.
Tian et al. discloses that despite recent advances in packaging clinically approved drugs into nanoscale delivery vehicles for cancer therapy, achieving efficient drug tumor accumulation while avoiding immune activation and toxicity remains a challenge (p 2283, col 1). Exosomes are nano-sized membrane vesicles secreted by numerous cell types whose unique origin enables them to contribute to intracellular communication through the transfer of mRNA, microRNA (miRNA), receptors and enzymes between cells (p 2283, col 1). In principle, exosome drug delivery vehicles have multiple advantages over existing synthetic systems as they can be derived from a patient’s own cells so that they may be less immunogenic and the phospholipid bilayers may directly fuse with the target cell plasma membrane and avoid the endosomal-lysosomal pathway that many synthetic materials use that can lead to inflammasome activation (p 2382, col 2, ¶ 2). Engineered exosomes engineered to express a well-known exosomal membrane protein and an integrin targeting peptide were loaded with the ionic drug paclitaxel (p 2384, col 1, ¶ 2). The targeted exosomes showed high affinity for αv integrin-positive breast cancer cells both in vitro and in vivo. (p 2389, col 2, ¶ 1). In vivo specific tumor targeting of the doxorubicin loaded exosomes was confirmed and showed pronounced tumor suppression, compared to PBS treated or free doxorubicin treated animals (p 2388, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes in place of liposomes in the poloxamer coated liposomes of Yuk as a drug loaded delivery composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Yuk discloses that the properties of liposomes can be improved by association of poloxamer with the structures, Tian et al. discloses that such systems have challenges. The use of exosomes as the cargo container will allow for the advantages of exosomes for delivery of drugs that may be less immunogenic and able to fuse directly with the cell to deliver the drug without triggering the inflammatory response. The poloxamer such as poloxamer 68, poloxamer 127, poloxamer 188, poloxamer 237, poloxamer 338 or poloxamer 407 disclosed by Yuk used to the coat the nanostructures would reasonably be expected to maintain the benefits such as increased stability in aqueous solution and flexible control of drug release when an exosome was used in place of the liposome disclosed by Yuk. 
Exosomes derived from a cancer cell line, such as the MDA-MB231 breast cancer cell line, are not disclosed.
Zhang-2014 discloses that because exosomes mirror and bind to the cells from which they arise, they can be used for the delivery of drugs, vaccines and gene therapy, as biomarkers and targets (abstract). How exosomes from different cells target specific cells is yet to be clarified, however there must be selective interactions of exosomes with target cell, probably via interaction with molecules on the external surface of exosomes with interacting surface molecules on target cells (p 31, col 2, ¶ 3). Tumor-derived (TD) exosomes are released by tumor cells and have different molecular characteristics than microvesicles from other sources (p 29, col 1, ¶ 2 and item 1). TD-exosomes/microvesicles mirror the molecular features of the source neoplastic lesions (p 33, col 1, ¶ 4) and may stimulate malignant cells to grow, move and invade the vascular-lymphatic systems and disseminate via chemotaxis to nodal and other metastatic sites (p 29, item 5). Exosomes/microvesicles have been reported to transfer oncogenic features among malignant cells and transiently to non-neoplastic cells (p 29, item 10). Because TD-exosomes can be absorbed specifically by neoplastic cells, they could deliver drugs, preventive agents, small molecules such as siRNA and agents of gene therapy to the cells of specific tumors (p 37, col 2, ¶ 3).
Fuhrmann et al. investigated the drug loading efficiency of extracellular vesicles (EVs) derived from different cell types using porphyrins of varying hydrophobicity as the model drug (p 36, col 1, ¶ 2). Exosomes are one of the three major subtypes of EVs (p 35, col 1) with exosomes and SMVs (shedding microvesicles) being the most common type of EVs produced by cells in culture (p 39, col 1, ¶ 2). EVs were obtained from various cell lines, including the MDA-MB231 breast cancer cell line (section 2.2). Model drugs with varying degrees of hydrophobicity can be loaded into EVs from various cell types using active encapsulation techniques without significantly impairing the vesicles’ constitution and functionality (p 43, col 1, ¶ 3). In a cancer cell model, EVs shows a massively increased cellular uptake and decreased cell survival after exposure to light compared to free drug or drug encapsulated in liposomes (p 36, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes derived from the MDA-MB231 breast cancer cell line as in Fuhrmann et al. to prepare drug-loaded, poloxamer coated drug delivery structures as taught by Yuk and Tian et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhang-2014 discloses that exosomes and TD-exosomes mirror and bind to the cells from which they arise and also play a role in tumor metastasis. Drug loaded exosomes from the breast cancer cell line MDA-MB231 used in Fuhrmann et al. can be prepared and would deliver the drug, such as porphyrins of varying hydrophobicity, to the cells from which the exosomes arose and to locations that such TD-exosomes would localize, such as potential metastasis locations. Depending on the type of cancer being treated, the use of exosomes derived from MDA-MB231 would provide targeted drug delivery to treat the cancer.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuk, Tian et al., Zhang-2014 and Fuhrmann et al. as applied to claims 1 and 2 above, and further in view of Mitsialis et al. (US 2014/0065240).
Yuk, Tian et al., Zhang-2014 and Fuhrmann et al. are discussed above. Yuk discloses that the liposome containing biocompatible particles can be prepared as a powder (e.g., ¶ [0034]).
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. discloses compositions comprising mesenchymal stem cell derived exosomes and methods of their use in subjects having certain lung diseases including inflammatory lung disease (whole document, e.g., abstract). The exosomes may be administered by any route that affects delivery to lung (¶ [0095] onward). Among the possible forms of the exosomes is that they can be lyophilized or other powder or solid form for constitution with a suitable vehicle such as sterile pyrogen free water before use (¶ [0098]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Yuk, Tian et al., Zhang-2014 and Fuhrmann et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways including as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation from those that are known in the art and Mitsialis et al. explicitly discloses that exosomes can be formulated as powders.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuk (US 20150010616) in view of Tian et al. (Biomaterials, 2014), Zhang-2014 (Am J Path, 2014) and Kim et al. (Nanomed Nanotech Biol Med, available online 11/14/15, version of record 3/2/16).
Yuk, Tian et al. and Zhang-2014 are discussed above.
The use of exosomes derived from the RAW264.7 macrophage cell line is not disclosed.
Kim et al. discloses a new exosome-based formulation of PTX (paclitaxel; whole document, e.g., p 656, col 1, ¶ 2). Exosomes possess an extraordinary ability to interact with and accumulate in target cancer cells (p 663, col 1, ¶ 1) and may be lyophilized and reconstituted while retaining their morphology and other characteristics (p 662, col 2). Kim et al. speculates that macrophage-released exosomes are likely to have specific proteins on their surface that might allow for their preferential accumulation in cancer cells (p 663, col 1, ¶ 3). Exosomes were harvested from the conditioned media of RAW 264.7 cells (p 656, col 2, ¶ 3) and loaded with PTX or doxorubicin (DOX; p 656, col 2, ¶ 5). Exosomes were taken up 30 times better than synthetic liposomes, suggesting that PTX loaded into exosomes can be efficiently delivered to cancer cells in therapeutically relevant quantities (p 660, col 1, ¶ 1). Uptake of the exosomes by both the lewis lung carcinoma (3LL-M27) and a multidrug resistant cell line expressing the drug efflux transporter Pgp was observed (MDCKMDR1; see table 1). In a mouse model of lewis lung carcinoma with pulmonary metastases, about 98% of exosomes were co-localized with lung metastases after injection of the drug loaded exosome formulation (p 661) and resulted in a significant inhibition of metastases growth (sentence bridging p 661 and 662). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes derived from RAW 264.7 cell line to prepare drug-loaded, poloxamer coated drug delivery structures as taught by Yuk and Tian et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Yuk discloses that the properties of liposomes can be improved by association of poloxamer with the structures, Tian et al. discloses that such systems have challenges. The use of exosomes as the cargo container will allow for the advantages of exosomes for delivery of drugs that may be less immunogenic and able to fuse directly with the cell to deliver the drug without triggering the inflammatory response. The poloxamer such as poloxamer 68, poloxamer 127, poloxamer 188, poloxamer 237, poloxamer 338 or poloxamer 407 disclosed by Yuk used to the coat the nanostructures would reasonably be expected to maintain the benefits such as increased stability in aqueous solution and flexible control of drug release when an exosome was used in place of the liposome disclosed by Yuk. It also would have been obvious to use exosome derived from the RAW 264.7 cell line as Zhang-2014 discloses that exosomes and TD-exosomes mirror and bind to the cells from which they arise and also play a role in tumor metastasis. The RAW 264.7 macrophage derived exosomes disclosed by Kim et al. were capable of delivering anti-cancer drugs to two different cancer cell lines and the person of ordinary skill in the art would reasonably expect that the drug-loaded, poloxamer coated drug delivery structures of Yuk and Tian et al. prepared from such a cell line would be useful as general cancer cell delivery platform based on the disclosures of Zhang-2014 and Kim et al. due to the postulated preferential accumulation in cancer cells.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuk, Tian et al. and Zhang-2014 and Kim et al. as applied to claims 12 and 13 above, and further in view of Mitsialis et al. (US 2014/0065240).
Yuk, Tian et al., Zhang-2014 and Kim et al. are discussed above. Yuk discloses that the liposome containing biocompatible particles can be prepared as a powder (e.g., ¶ [0034]).
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Yuk, Tian et al., Zhang-2014 and Kim et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways including as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation from those that are known in the art and Mitsialis et al. explicitly discloses that exosomes can be formulated as powders.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618